Citation Nr: 1755221	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left foot scars status post left foot crush injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Spouse


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a July 2017 Central Office hearing.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

For the entire period on appeal, the Veteran's left foot scars manifested as three linear and painful scars, with one of the scars both painful and unstable.  The scars have not resulted in additional functional impairment of the left foot.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but not higher, for left foot scars status post left foot crush injury have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118 Diagnostic Codes 7804, 7800-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for a rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has determined that the severity of the scars has not significantly changed and a uniform evaluation is warranted.

The Veteran is currently in receipt of a 20 percent initial evaluation for left foot scars under Diagnostic Code 7804.  The evaluation is effective September 26, 2008.  He has challenged the initial evaluation.  At the Veteran's July 2017 Board hearing, his representative specifically discussed the prospect of a separate evaluation under Diagnostic Code 7805 and consideration for extraschedular evaluation under 38 C.F.R. § 3.321 (b).

The Board observes that VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008. 73 Fed. Reg. 54708-12  (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim dates back to September 26, 2008, the Board will consider the Veteran's left foot scars under both the old rating criteria in effect prior to October 23, 2008 and the rating criteria in effect beginning October 23, 2008. 

As noted, the Veteran is currently assigned a 20 percent evaluation under Diagnostic Code 7804.  Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provided for a maximum 10 percent evaluation for a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the current Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  

Note (1) explains that an "unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar."  Note (2) states that "[i]f one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars."

The most recent VA examination in April 2017 documents three linear scars on the dorsum portion of the left foot.  The scars were 3 x 1 cm, 5 x 0.3 cm, and 3 x 0.3 cm.  The scars were not deep.  They were painful, but not unstable.  Additional medical evidence of record, including VA examinations and treatment records, are consistent with this assessment.  Notably, there is no objective medical evidence of any of the Veteran's three scars on the left foot being unstable.  

The Board notes the testimony of the Veteran and his wife at the July 2017 Board hearing that one of his scars peels frequently, and as a result, is unstable.  The Veteran and his wife are competent to report as much.
With respect to Diagnostic Code 7804, the Board finds that an initial evaluation of 30 percent is warranted.  Objective medical evidence clearly indicates that the Veteran has three painful scars.  While VA examinations have not indicated that any scar was unstable, the Board accepts the testimony at the July 2017 Board hearing that one of his scars is both painful and unstable as both competent and credible testimony.  The Board accepts that when evaluating skin disorders, certain symptoms may not manifest on the specific day of examination.  As a result, the Board finds the testimony of the Veteran and his wife that he has one scar that is both painful and unstable to be credible and probative.  Pursuant to Note(2) of Diagnostic Code 7804, and additional 10 percent is warranted due to one scar being both painful and unstable.  As a result, an evaluation of 30 percent is warranted.

However, the evidence is clear that an evaluation in excess of 30 percent is not warranted.  He does not have five scars or more on the left foot that are either unstable or painful.  As noted, he only has one scar that is both painful and unstable, the remaining two scars are only painful.  

The Board finds that a separate evaluation is not warranted under the previous or current versions of Diagnostic Code 7805, as the evidence affirmatively shows that the Veteran's left foot scars do not result in functional loss consistent with a separate evaluation under another Diagnostic Code 7805.  38 C.F.R. § 4.118 (2008 & 2017).  

Under 7805, the pre-October 2008 code provided that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  Ratings for consideration are those provided under 38 C.F.R. §4.71 (a), Diagnostic Codes 5276 - 5284.  The current Diagnostic Code 7805 also evaluates limitation of function.  An impairment of function for a foot disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5284.  

The Veteran testified that he experiences neurological symptoms in his left foot as the result of his scars and experiences limitation of motion, specifically the left big toe, as a result of his scars.  The Veteran is in receipt of a separate 10 percent evaluation for neuropathy of the left lower extremity associated with his left foot injury under Diagnostic Code 8525 and a separate 30 percent evaluation for status post left foot crush injury under Diagnostic Code 5284.  A review of the medical evidence indicates that the Veteran's limitation of motion in the left foot is already compensated for under Diagnostic Code 5284, as it is associated with the initial left foot crush injury.  Similarly, the neurological symptoms of the left foot are already addressed by the evaluation under Diagnostic Code 8524.  The medical evidence makes clear that functional impairment resulting from his left foot scars is limited to pain, for which he is compensated under Diagnostic Code 7804.  The Board acknowledges the Veteran's statements associating his left foot scars with impairment of motion and neurological symptoms, however, finds the medical determinations of VA examiners to be significantly more probative as to the etiology of those symptoms.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

To provide additional compensation for these symptoms, which have been noted by VA examiner's to be resultant of other service-connected disabilities, under the evaluation for  left foot scars would amount to pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

In sum, the Board has considered the application of other diagnostic codes in order to afford the Veteran a disability rating in excess of the now increased initial rating of 30 percent, but does not find that any are applicable.

The Board acknowledges that the Veteran has three painful and linear scars on the left foot, with one scar both painful and unstable.  As a result, an increased initial evaluation of 30 percent is warranted, consistent with Note (2) of Diagnostic Code 7804.  However, as noted above, multiple physical examinations reveal that the Veteran does not have five or more scars that are unstable or painful, and as a result, an evaluation in excess of 30 percent is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 & 2017).

The Board also acknowledges the assertions of the Veteran, his wife, family members, and coworkers that his disability is more severe than evaluated, to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such testimony has been critical in the Board's determination to increase the initial evaluation to 30 percent.  However, neither the lay nor medical evidence reflects the degree of functional limitation needed for the next higher rating.  In fact, the preponderance of evidence shows that many of the symptoms which the Veteran has reported due to his service-connected left foot scars are in fact secondary to other service-connected disabilities, for which he is already receiving compensation.

The Board concludes that there have been no lay or medical findings to show that the left foot scars meet the criteria for a rating in excess of 30 percent at any time during the relevant period.  As the now assigned 30 percent evaluation reflects the actual degree of impairment shown during the entire period under consideration, there is no basis for staged ratings for this claim. 

Extraschedular

The Veteran's representative specifically raised entitlement to an extraschedular rating for the Veteran's service-connected left foot scars at the July 2017 Board hearing.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include factors such as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left foot scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left foot scars with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's main residual of left foot scars, pain, is directly addressed by the rating criteria.  As noted above, additional symptoms attributed to the scars by the Veteran are shown by medical evidence to be the result of other service-connected disabilities.  The Board expressly finds that his symptoms are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extraschedular consideration.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366   (Fed. Cir. 2014).  The record does not reflect that the Veteran's service-connected left foot scars result in further impairment when viewed in combination with his other service-connected disabilities.   As noted above, the symptoms and functional impairment associated with the Veteran's various service-connected disabilities of the left lower extremity are accounted for by separate evaluations under the schedular criteria.

In short, there is nothing in the record to indicate that the Veteran's disability has caused impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 30 percent, but not higher, for left foot scars status post left foot crush injury is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


